Order unanimously modified on the law and in the exercise of discretion and as modified affirmed without costs in *1069accordance with the following Memorandum: The court abused its discretion in fixing the fee of the attorney for the conservatee at a total amount of $1,270,809. Based on the totality of the representation, including the result obtained, the time expended, and the attorney’s standing in the legal community, we conclude that the amount awarded was not " 'reasonable in relation to the results obtained’ ” (Becker v Empire of Am. Fed. Sav. Bank, 177 AD2d 958, 959, quoting Hensley v Eckerhart, 461 US 429, 440; see, National Fuel Gas Supply Corp. v Cunningham Natural Gas Corp., 191 AD2d 1003, 1004; Burke v Crosson, 191 AD2d 998, 999). We modify the order to award the attorney for the conservatee $1.5 million (see generally, Northern Westchester Professional Park Assocs. v Town of Bedford, 60 NY2d 492, 499; Matter of Kirisits v State of New York, 107 AD2d 156, 160). We note that it was the amount that was agreed to by all parties in the application for approval by the court. (Appeal from Order of Supreme Court, Onondaga County, Murphy, J.—Approve Settlement.) Present—Callahan, J. P., Pine, Fallon, Doerr and Davis, JJ.